Citation Nr: 0514254	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-14 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a neck/esophageal disability resulting from a VA surgical 
procedure in December 1997.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disability resulting from a VA surgical 
procedure in December 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking compensation under 38 U.S.C.A. § 1151 for a 
neck/esophageal impairment.  

The appeal also arises before the Board from a September 2002 
rating decision which denied compensation under 38 U.S.C.A. 
§ 1151 for a psychiatric disability resulting from a surgical 
procedure in December 1997, and for service connection for 
hearing loss and tinnitus.  

Although the RO denied the veteran's 38 U.S.C.A. § 1151 claim 
in September 2002 on the basis that new and material evidence 
had not been submitted, it is determined that the RO's 
October 1998 decision denying compensation under 38 U.S.C.A. 
§ 1151 for neck/esophageal impairment did not become final.  
In a statement received in January 1999, the veteran 
requested that his claim be re-opened.  Inasmuch as the 
veteran requested that his claim be re-opened before the 
initial rating decision became final, his statement is 
accepted as Notice of Disagreement.  Muehl v. West, 13 Vet. 
App. 159, 161 (1999).  

The veteran was afforded a hearing before the RO in November 
2003.  Although in the veteran's May 2003 Substantive Appeal, 
he initially requested a Board hearing at the local VA 
office, in September 2003, the RO informed the veteran of his 
scheduled RO hearing, and informed him that he could have a 
Board hearing if he so desired, and to inform the RO if he 
wanted such a hearing.  However, the veteran never indicated 
that he wished to have such a Board hearing.  


FINDINGS OF FACT

1.  The veteran underwent an esophagoscopy and 
cricopharyngeal myotomy to cure his dysphagia in December 
1997.

2.  During the course of the veteran's hospitalization, he 
was fed post-operatively in the recovery room despite the 
doctor's orders that the patient not be fed by mouth.  

3.  The veteran's being fed by mouth post-operatively caused 
a leak in the esophageal wall, and lengthened the healing 
process when no food could be eaten to 3-4 weeks, when it 
otherwise would have been only 2-3 days.  

4.  As a result of the lengthened healing process during VA 
hospitalization, the veteran developed an anxiety disorder.  


CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for an anxiety disorder due to injury 
incurred during the course of VA hospitalization have been 
met. 38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 69 Fed. Reg. 46, 426 (August 3, 2004) (to be codified 
at 38 C.F.R. § 3.361).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent an esophagoscopy and cricopharyngeal 
myotomy to cure his dysphagia at a VA hospital in December 
1997.  He claims that as a result of care he received during 
and after the operation, he sustained additional disability 
to his neck and esophagus, and also developed a psychiatric 
disability.  The veteran's claim regarding his neck and 
esophagus will be discussed in the REMAND portion of this 
document.  

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.

It must be borne in mind that the veteran did not file his 
claim for section 1151 compensation until January 1998.  
Accordingly, he must show fault or negligence on the part of 
VA in providing the medical treatment in question to prevail 
in his appeal. See 38 U.S.C.A. § 1151 (West 2002) (a showing 
of fault or negligence is necessary for recovery of claims 
filed on or after October 1, 1997).  Only if he had filed his 
claim prior to that date would this not be necessary.  See 
Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 
584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

It is clear that pursuant to 38 U.S.C.A. § 1151, the veteran 
sustained an "injury" as a result of VA hospitalization 
during December 1997.  When the VA chief of the "Ear, Nose, 
and Throat" division reviewed the veteran's record in a 
September 1998 memorandum, he referred to the surgery the 
veteran underwent on December 16, 1997, and commented that 
the doctor's post-surgical orders were that the veteran was 
not to eat anything by mouth.  He noted that the veteran was 
fed post-operatively in the recovery room despite the 
aforementioned orders, and that this caused a leak in the 
veteran's esophageal wall, and necessitated no eating by 
mouth until the leak in the esophagus was healed.  The VA 
physician commented that the healing time without 
complication was only 2-3 days, but that in the veteran's 
case, it took 3-4 weeks.  

Thus, a VA physician has established that the veteran had a 
lengthened healing time from his December 1997 surgery where 
he could not eat by mouth.  He established that this 
lengthened healing time was because of the VA error of 
feeding the veteran by mouth when he was not supposed to be 
fed by mouth.  Thus, it is determined that the veteran 
suffered an "injury" pursuant to 38 U.S.C.A. § 1151 as a 
result of VA medical treatment.  

Next, the issue becomes whether the veteran sustained 
additional disability as a result of this injury.  As noted 
above, the question of whether or not the veteran sustained a 
neck/esophageal disability as a result of this injury, this 
issue will be addressed in the REMAND portion of this 
document.  In regard to the question of whether or not the 
veteran sustained a psychiatric disability as a result of the 
injury, at his November 2003 VA psychiatric examination, he 
was diagnosed with anxiety disorder.  The examiner also 
stated that the anxiety disorder was due to the esophageal 
surgery with complications.  Although the surgery itself was 
not an "injury" pursuant to 38 U.S.C.A. § 1151, the 
complications would certainly seem to refer to the lengthened 
healing time, which as discussed above, constituted an 
"injury." 

Also, a VA psychiatrist (Dr. B.L) has consistently (in 
letters and notes dated June 2000, July 2001, May 2003, 
September 2004), stated that the veteran's anxiety disorder 
is due to complications from the December 1997 surgery, 
including the veteran's being fed by mistake after the 
surgery.  Thus, based on the opinions of Dr. B.L. and the VA 
examiner, it is established the veteran has an anxiety 
disorder as a result of an injury due to VA medical 
treatment.  

Accordingly, as the evidence shows that the veteran sustained 
an "injury" pursuant to 38 U.S.C.A. § 1151 as a result of 
VA medical treatment, and that he developed an anxiety 
disorder as a result of that "injury", the veteran's claim 
of compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for an anxiety disorder is granted.  As the veteran 
has been granted the benefit he was seeking (compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for an 
anxiety disorder), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2004).  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for an anxiety disorder developed as a 
result of VA injury during the course of VA hospitalization, 
is granted.



REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Regarding the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a neck/esophageal disability resulting from a VA surgical 
procedure in December 1997, although a VCAA letter was sent 
to the veteran in January 2004, it did not inform the veteran 
what information and evidence was necessary to substantiate 
his claim.  Accordingly, the veteran's claim must be remanded 
so that the veteran can be provided notice as required under 
the provisions of 38 C.F.R. § 3.159(b) in written format. 

The veteran claims that as a result of the esophagoscopy and 
cricopharyngeal myotomy he underwent at a VA hospital in 
December 1997, he incurred additional disability to his neck 
and esophagus.  Two VA opinions have been provided which 
addressed the question of whether the veteran sustained 
additional disability as a result of the December 1997 
operation and post-surgical care.  

In a September 1998 opinion, the chief of the ENT section 
indicated that the veteran experienced a temporary period of 
disability for 4 weeks from the date of surgery, but that the 
veteran had been followed in the ENT clinic post-operatively 
with no long-term disability noted as a result of the 
incident.  The physician wrote that the veteran was 
swallowing better post-operatively than pre-operatively and 
was discharged from the clinic until he experienced any 
further dysphagia.  

At a November 2003 VA examination, the veteran stated that he 
has had persistent symptoms since a couple of months after 
the surgery.  Some of the symptoms that the veteran described 
include a lower cervical sensation of "scratching" in his 
throat when he swallows, which lead to his coughing.  The 
examiner noted two well-healed surgical scars on the 
veteran's neck which were non-tender.  The examiner did note 
that on an April 2002 swallowing function study, there were 
large lower cervical spurs exerting slight mass effect on the 
esophagus.  The examiner's impression was that there was no 
significant functional deficit from the scar or 
cricopharyngeal myotomy other than the self-reported 
dysphagia.  The examiner requested that a swallowing study be 
done, and that when the test was done, that they do flexion 
and extension swallowing views to see if the cervical spurs 
might be contributing to the veteran's symptomatology.  

A VA swallowing study was conducted in December 2003 which 
noted cervical spurs.  The examiner commented that there was 
no aspiration of thin or thickened solutions, and no 
penetration of thickened barium.  A VA speech consultation 
was performed on December 2003 where the examiner noted the 
aforementioned swallowing study, and commented that the spurs 
were not shown to significantly impact swallowing function.  

The opinions expressed in the November 2003 VA examination 
and the December 2003 speech consultation are not of 
assistance in answering the legal question of whether the 
veteran suffered additional neck and esophageal disability as 
a result of the December 1997 surgery and post-surgical care.  
The November 2003 VA examiner stated that there was no 
"significant" functional deficit from the scar or 
operation, and the December 2003 VA examiner commented that 
the cervical spurs did not "significantly" impact 
swallowing function.  However, the issue to be addressed is 
whether the veteran suffered additional disability, not 
whether any additional disability is significant or not.  For 
that reason, the veteran's claim must be remanded so that the 
November 2003 VA examiner can answer more precisely whether 
the veteran has any additional disability.  If said examiner 
is not available, the veteran should be scheduled for another 
VA examination to answer the same questions.  

Regarding the veteran's claim of service connection for 
bilateral hearing loss and tinnitus, he claimed at his 
November 2003 hearing (page 2) that he was hospitalized in 
service at Camp Atterbury in July 1953 for his hearing loss.  

It appears that the veteran's service medical records were 
destroyed by fire.  A response from a request for information 
(requesting the veteran's service medical records) dated 
December 2001 indicates that the "Record is fire related.  
The information requested cannot be reconstructed."  

Although the RO made efforts to obtain the veteran's clinical 
records from the hospital at Camp Atterbury, those efforts 
were not adequate.  In an April 2004 letter to the "Military 
Department of Indiana", the RO requested information 
regarding the veteran's service records.  The RO indicated 
that the veteran was assigned to Camp Atterbury in April 
1953, and that requested clinical records of the veteran's 
regarding hearing loss and tinnitus.  On April 26, 2004, the 
Military Department of Indiana responded that their records 
did not show any records that the veteran was a member of the 
Indiana National Guard.  Considering that the relevant 
question is whether or not clinical records exist from when 
the veteran was hospitalized at Camp Atterbury in July 1953 
(not whether or not the veteran was in the Indiana National 
Guard), the veteran's claim must be remanded for a more 
definitive answer as to whether such clinical records exist.  

For this reason, the  appellant's case is REMANDED for the 
following actions:

1.  Obtain any service clinical records 
of the veteran's from the hospital at 
Camp Atterbury for the time period around 
July 1953.  An attempt to obtain these 
records should be made from the 
appropriate guardian of these records, 
whether this is from the Military 
Department of Indiana, or another 
department.  If the Military Department 
of Indiana believes that another 
department is more appropriate to ask 
about these records, then it should say 
so.  If these records cannot be obtained, 
this fact should be documented for the 
claims folder.  

2.  If any clinical records are obtained 
pursuant to paragraph one showing 
treatment for hearing loss, or exposure 
to acoustic trauma, then the veteran 
should be afforded a VA examination to 
determine the etiology of any bilateral 
hearing loss and tinnitus.

3.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the VCAA and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a 
neck/esophageal disability resulting from 
a VA surgical procedure in December 1997 
and post-surgical care, which information 
and evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The appellant should also be 
requested to provide any evidence in his 
possession that pertains to his claim.  

4.  Regarding the claim of compensation 
under 38 U.S.C.A. § 1151 for a 
neck/esophageal disability resulting from 
a VA surgical procedure in December 1997, 
the veteran's claims folder should be 
returned to the examiner who performed 
the November 2003 VA esophageal 
examination to answer the following 
questions.  If said examiner is not 
available, then the veteran should be 
scheduled for another VA esophageal 
examination.  

a.  Does the veteran have additional 
disability in either his esophagus 
or neck as a result of the surgical 
procedure and post-surgical care 
that the veteran underwent in 
December 1997?  

In answering this question, the 
examiner should comment on the 
veteran's complaints of swallowing 
difficulties and should compare the 
veteran's condition immediately 
before the December 1997 surgery and 
post-surgical care, and afterwards. 

b.  The examiner should also comment 
on the cervical spurs noted in the 
December 2003 VA swallowing studies, 
and state whether the spurs 
represent additional disability from 
the December 1997 surgery and post-
surgical care.  

c.  If the spurs represent 
additional disability, the examiner 
should comment on whether the spurs 
developed because of carelessness, 
negligence, lack of proper skill, or 
error in judgment as a result of the 
December 1997 surgery and post-
surgical care.  

5.  After an appropriate period of time, 
or after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a neck/esophageal disability resulting 
from a VA surgical procedure in December 
1997.  The claims of service connection 
for hearing loss and tinnitus should also 
be readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


